DETAILED ACTION
This Office Action is in response to the amendment filed December 18, 2020 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-8, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo (JP 6-62545).
Kondo teaches a compound harmonic actuator, comprising: a circular gear (130); a flex gear (120) including permanent magnets (110), wherein respective entireties of the permanent magnets are suspended within the flex gear; and a coil assembly (140) disposed and configured to generate a magnetic field with which the permanent magnets interact to deform the flex gear, the coil assembly being controllable such that the deformation of the flex gear is such that the flex gear engages with the circular gear resulting in flex gear rotation.  

With respect to claim 5, Kondo teaches the coil assembly comprises an annular array of stator elements and wiring wound on the stator elements.
With respect to claim 6, Kondo illustrates the coil assembly is disposed within the circular gear and at the exterior of the flex gear.  
With respect to claim 7, the device of Kondo inherently has a controller coupled to the wiring and configured to control operations of the coil assembly. 
With respect to claim 8, Kondo illustrates a housing (173), wherein: the circular gear is fixed relative to the housing, and the flex gear is rotatable relative to the housing.  
With respect to claims 10-13, a compound harmonic actuator and described above, including an inherent controller (not shown) is coupled to the coil assembly and configured to control the coil assembly such that the deformation of the flex gear is patterned to cause engagement of the flex gear and the circular gear resulting in flex gear rotation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (JP 6-62545).
With respect to claims 2, Kondo does not disclose the flex gear comprising a polymeric or metallic material.  It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed device to form the circular gear from a polymeric or metal material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In the event applicant argues the harmonic actuator of Kondo does not inherently require a controller as defined in claims 7 and 10-12, an alternative rejection is given.    It would have been within ordinary skill in the art to provide the stator assembly of Kondo with a controller, as is notoriously used in electrical devices, motivation being to control the coil assemblies.

Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (JP 6-62545), as applied to claim 1 above, and further in view of Davidson (USP 7,453,176).	
Kondo does not teach the flex gear surrounding the circular gear, first teeth on an exterior of the circular gear, and second teeth on an interior of the flex gear.  Davidson teaches a harmonic actuator having multiple configurations, wherein a first configuration in Figure 1 having a circular gear (42) surrounding a flex gear (24) and a second configuration in Figure 2 having a flex gear (124) surrounding a circular gear (142).  It would have been obvious to one of ordinary skill in the art before the effective filing of .   

Claims 13-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (JP 6-62545), as applied to claim 1 above, and further in view of Klassen (US 2015/0198222).    
Kondo does not teach the gear device configured to drive an arm.  The prior art to Klassen teaches a gear device having a housing and configured to drive an arm (272).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the gear device of Kondo with a housing and configured to drive an arm, as taught by Klassen, motivation being to adapt the gear device for driving a particular component.
Claims 13-15 and 17-19 are rejected in the same manner as described above.

Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM C JOYCE/           Primary Examiner, Art Unit 3658